95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Line L. THRONE, Petitioner,v.NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY;  AppliedConstruction, Incorporated;  S.G. Brown, Incorporated;Universal Marine, Incorporated;  United States Fidelity andGuaranty Company;  ITT Hartford;  Commercial Union InsuranceCompany, Respondents.
No. 96-1411.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1996.Decided Aug. 27, 1996.

Line L. Throne, Petitioner Pro Se.  Lawrence Philip Postol, SEYFARTH, SHAW, FAIRWEATHER & GERALDSON, Washington, D.C.;   Gerard E.W. Voyer, TAYLOR & WALKER, P.C., Norfolk, Virginia;  Philip John Infantino, PENDER & COWARD, Virginia Beach, Virginia;  Steven Harold Theisen, MIDKIFF & HINER, P.C., Richmond, Virginia, for Appellees.
Ben.Rev.Bd.
AFFIRMED.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order dismissing his appeal of the administrative law judge's denial of asbestosis benefits pursuant to 33 U.S.C.A. §§ 901-950.  (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Throne v. Newport News Shipbuilding and Dry Dock Co., No. 96-440 (B.R.B., Feb. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.